131 F.3d 147
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Robert R. PATTERSON and Jean A. Patterson, dbaWoolridge Ranch, Debtors-Appellees,v.Petro G. ELIOPULOS, Appellant.
No. 96-36040.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 17, 1997.**Decided Dec. 3, 1997.

Appeal from the United States District Court for the District of Idaho, No. CV-87-01893-BLW;  B. Lynn Winmill, District Judge, Presiding.
Before:  HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.  PC MEMORANDUM*


1
Petro Eliopulos appeals pro se the district court's denial of his motion to reopen the bankruptcy of debtors Robert and Jean Patterson pursuant to 11 U.S.C. § 350(b) and the denial of his recusal motion.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review for abuse of discretion a district court's denial of a motion to reopen, see Lindsay v. Beneficial Reinsurance Co.  (In re Lindsay), 59 F.3d 942, 950 (9th Cir.1995), and denial of a recusal motion, see Voigt v. Savell, 70 F.3d 1552, 1565 (9th Cir.1995), cert. denied, 116 S.Ct. 1826 (1996).


2
We affirm the district court's denial of Eliopulos's motion to reopen for the reasons stated in the district court's order filed on August 6, 1996.


3
We conclude that the district court did not abuse its discretion by denying Eliopulos's motion to recuse Judge Winmill.  See id.


4
We reject Eliopulos's contention regarding Northwest Land Management Company, Inc.  ("Northwest") because Northwest is not a party to this appeal.  See Fed.R.App.P. 3(c).


5
Because of the disposition of this appeal, we deny Eliopulos's request for attorney fees and costs.


6
We deny all pending motions as moot.


7
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.P.App.P. 34(a);  9th Cir.  R. 34-4.  Accordingly, Eliopulos's request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3